750 F.2d 1233
UNITED STATES of America, Appellee,v.Donald Burton SMITH, Appellant.
No. 83-5086.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 5, 1984.Decided Dec. 26, 1984.

Brian L. Buniva, Richmond, Va.  (Domenic R. Iamele, Levy & Iamele, Baltimore, Md., on brief), for appellant.
Catherine C. Blake, Asst. U.S. Atty., Baltimore, Md.  (J. Frederick Motz, U.S. Atty., Baltimore, Md., on brief), for appellee.
Before WINTER, Chief Judge, and WIDENER and HALL, Circuit Judges.
PER CURIAM:


1
Defendant was indicted on September 28, 1982 in three counts for violations of 18 U.S.C. Sec. 2113 for a bank robbery committed on July 24, 1982.  Following a jury trial on February 22-28, 1983, defendant was convicted on all counts and sentenced to fifteen years' imprisonment.  He now appeals those convictions, contending that his trial date was beyond the time limits set by the Speedy Trial Act, 18 U.S.C. Sec. 3161 et seq.


2
Defendant's first contention is that the excluded time period from December 13, 1982 to January 10, 1983 exceeded the time reasonably necessary for fair processing of the pending suppression motion under 18 U.S.C. Sec. 3161(h)(1)(F).  That motion had been filed on October 20 and was scheduled for hearing on the morning of the original trial date, December 6, 1982.  On December 3, however, the district judge assigned to the case recused himself, and the case was reassigned.  The new district judge rescheduled the trial for January 10, 1983 and maintained the hearing on the suppression motion immediately before trial.  Defendant's second contention is that the period from January 31, 1983 to the ultimate trial date of February 22, 1983 was improperly excluded for the processing of his pro se motion to dismiss on speedy trial grounds.


3
We see no merit in these arguments and believe that they are sufficiently answered by the opinion below.   See United States v. Smith, 563 F.Supp. 217 (D.Md.1983).


4
AFFIRMED.